Order entered July 14, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00477-CV

                         IN THE INTEREST OF Z.C.S., A CHILD

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-12-2032

                                           ORDER
       By order dated June 13, 2014, the Court struck Father’s brief filed on May 30, 2014,

granted counsel’s May 30, 2014 motion to withdraw, and directed the Clerk to remove John

Hunter Smith as Father’s attorney of record. In the same order, we ordered the trial court to

appoint new counsel to represent Father in this appeal. On July 3, 2014, the Court received a

supplemental clerk’s record containing a June 16, 2014 order appointing Lacinda Brese-Lebron

as appellate counsel for Father. The supplemental clerk’s record also contains a June 16, 2014

order appointing J. Richard Dunn as appellate counsel for Mother.

       The Clerk of the Court is DIRECTED to designate (1) Lacinda Brese-Lebron as

appellate counsel for Father; and (2) J. Richard Dunn as appellate counsel for Mother.

Appellants’ briefs shall be filed on or before JULY 31, 2014.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE